Title: From George Washington to Brigadier General Duportail, 19 September 1778
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


          
            Sir
            Fort Clinton West point 19th Septem. 1778.
          
          I have perused the memorial which you delivered relative to the defence of the North River at this place—and upon a view of them highly approve what you have offered upon the Subject—Col. Kosciousko who was charged by congress with the direction of the forts and batteries—has already made such a progress in the construction of them as wd render any alteration in the general plan a work of too much time—& the favorable testimony which you have given of Col. Kosciouskos abilities prevents uneasiness on this head—but whatever amendments subordinate to the general disposition shall occur as proper to be made, you will be pleased to point out to Col. Kosciousko that the[y] maybe carried into execution.
          The Works proposed on the peninsula not being subject to the abovementioned inconvenience, you will desire Col. Kosciousko to shew you his plan for approbation before he proceeds to the construction or have them traced in the first instance conformably to your own ideas. I am &c.
        